Judgment, Supreme Court, New York County (Stephen Crane, J.), entered February 26, 1993, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination revoking petitioner’s pistol licenses, and dismissed the petition, unanimously affirmed, without costs.
Substantial evidence supports respondent’s determination revoking petitioner’s pistol licenses, including reliable hearsay evidence which demonstrated that petitioner blocked a taxi with his car, approached the driver, displayed his gun and marshal’s badge, uttered ethnic slurs and ripped the gear shift out (see, Sewell v City of New York, 182 AD2d 469, lv denied 80 NY2d 756). Concur — Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ. [See, 157 Misc 2d 28.]